United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 08-1967
                                ________________

                                         *
Steven Robert Hirtzinger,                *
                                         *
            Appellant,                   *     Appeal from the United States
                                         *     District Court for the
      v.                                 *     District of Minnesota.
                                         *
                                         *
Pinnacle Airlines, Inc., a Delaware      *         [UNPUBLISHED]
corporation, doing business as           *
Northwest Airlink, also known as         *
Express Airlines I, Inc.,                *
                                         *
            Appellee.                    *

                                ________________

                            Submitted: February 12, 2009
                                Filed: February 24, 2009
                                ________________

Before WOLLMAN, HANSEN, and BYE, Circuit Judges.
                      ________________

PER CURIAM.

      Steven Robert Hirtzinger ("Hirtzinger") brought suit against his former
employer, Pinnacle Airlines, Inc. ("Pinnacle"), arising out of allegedly defamatory
statements made by Pinnacle to the Transportation Security Administration ("TSA")
when investigating suspicious safety equipment discrepancies on several of its
airplanes. Hirtzinger, a flight attendant, had reported several instances of damaged
safety equipment. After beginning its own investigation, Pinnacle sought the
assistance of the TSA in investigating whether Hirtzinger was responsible. The
Federal Bureau of Investigation (FBI) was also notified. Unknown to Pinnacle, the
FBI independently decided to arrest Hirtzinger. The government indicted him on
federal charges of tampering with aircraft safety equipment but dismissed all charges
within a couple of months. Hirtzinger thereafter sued Pinnacle, asserting, in relevant
part, state-law claims of defamation and negligent infliction of emotional distress
based on Pinnacle's statements about him to the TSA.

       The district court1 granted summary judgment in favor of Pinnacle on grounds
that the statements were protected by a qualified privilege. Specifically, the district
court concluded that the context as a whole indicated Pinnacle's statements to the TSA
were made in good faith, on a proper occasion, from a proper motive, and with
reasonable or probable cause, citing Bol v. Cole, 561 N.W.2d 143, 149 (Minn. 1997).
Hirtzinger argues on appeal that flaws in Pinnacle's investigation of the matter created
an issue of fact on whether Pinnacle had a reasonable basis for making the allegedly
defamatory statements to the TSA. The district court explained that any outstanding
factual disputes were not material to its decision because no reasonable jury could find
that the flaws Hirtzinger identified deprived Pinnacle of a reasonable basis for
reporting its suspicions to the TSA for further investigation.

      Having carefully considered the record and the applicable law, we agree with
the well-reasoned and thorough opinion of the district court. Accordingly, we affirm.
See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.

                                          -2-